Exhibit 99.1 Tidewater Reports Second Quarter Results For Fiscal 2017 NEW ORLEANS, LA. November7, 2016 — Tidewater Inc. (NYSE:TDW) announced today a second quarter net loss for the period ended September30, 2016, of $178.5 million, or $3.79 per common share, on revenues of $143.7 million. For the same quarter last year, net loss was $43.8 million, or $0.93 per common share, on revenues of $271.9 million. The immediately preceding quarter ended June 30, 2016, had a net loss of $89.1 million, or $1.89 per common share, on revenues of $167.9 million.
